Citation Nr: 0322037	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-25 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from July 11, 1969 to July 
10, 1973 and had subsequent service in the Air National 
Guard. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Following receipt of the veteran's case at the Board, but 
prior to the promulgation of a decision regarding the issue 
on appeal, the Board sent the case to the Board's Evidence 
Development Unit (EDU), which undertook additional 
development of that issue under the authority then granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2) (2002)).  A June 2003 neurological 
examination report was received.  In a March 2003 letter, the 
veteran was notified that the Board was undertaking such 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903 (2002)).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further stated in this case that the Board was not allowed to 
consider additional evidence without remanding the case to 
the RO for initial consideration and/or without obtaining a 
waiver of the RO consideration from the appellant.  

Therefore, in accordance with the instructions given by the 
Federal Circuit Court in DAV, this case must be remanded to 
the RO for initial consideration of the information developed 
by the Board.  The Board also finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
Consequently, a remand is required to comply with the notice 
and duty to assist provisions contained in the VCAA.  The RO 
has neither provided the veteran with the regulations 
implementing the VCAA nor provided him with specific 
information concerning what additional information he needs 
to submit to establish entitlement to TDIU and what 
information VA will attempt to obtain as required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The RO must provide the appellant with such 
information, as required by law.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 
and 3.326(a)).  

The duty to assist includes obtaining additional treatment 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  The 
veteran filed his TDIU claim in March 1998.  During this 
period, with the exception of September 2002 and October 2002 
private treatment records for a left knee injury and private 
records dealing with 1998 ligations of recurrent varicose 
veins in the left lower extremity performed at St. Mary's 
Medical Center, only a July 1998 VA examination report and VA 
treatment records from July 1998 to December 1999 have been 
associated with the claims file.  The duty to assist includes 
obtaining pertinent VA treatment records.  Since the veteran 
has indicated treatment by VA at the Knoxville Outpatient 
Clinic, the RO should make another attempt to obtain missing 
VA records from March 1997 to the present.  The Board 
observes that, in an October 2002 statement, the veteran 
indicated that he had no other evidence to present.
 
The June 2003 VA neurological examiner indicated that the 
veteran was scheduled for an audiological examination later 
the same month, but that report has not been associated with 
the claims file.  On remand, a copy of that report should be 
obtained.  If an examination was not performed, the veteran 
will be scheduled for an audiological examination.  

In addition, the Board observes that the June 2003 examiner 
also stated that the veteran's varicosities were not of 
themselves a neurological problem and that it would be more 
appropriate for an internist or general surgeon to evaluate 
him in terms of their severity and their impact on his 
ability to work.  Consequently, the veteran should be 
afforded a VA examination to address whether the service-
connected venous insufficiency of the lower extremities by 
itself, or in conjunction with, his service-connected hearing 
loss makes him unemployable.  The Board observes that VA 
examiners have noted that cellulitis is a manifestation of 
the veteran's venous insufficiency of the left lower 
extremity.  The cellulitis can be rated under 38 C.F.R. 
§ 4.104 or 38 C.F.R. § 4.118.  The rating criteria under 
38 C.F.R. § 4.118 were amended during the pendency of this 
appeal effective August 30, 2002.  See 67 Fed. Reg. 49,590-99 
(July 31, 2002).  Consequently, the veteran will be re-
examined to consider the old and new skin rating criteria.  

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice and duty to assist 
provisions of the VCAA.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  For these reasons, a remand is required.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should obtain missing records 
for the time period from March 1997 to 
the present from the VA Outpatient 
Treatment Clinic in Knoxville, Tennessee.  
If records are unavailable, the RO should 
document the efforts made to obtain such 
records.

2.  After completion of 1 above, the RO 
should obtain a copy of the June 2003 
audiological examination report, if 
completed, and associate it with the 
record.  If such examination has not yet 
been performed, then the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded audiological and orthopedic 
examinations to show the nature and 
extent of his service-connected 
disabilities of: bilateral hearing loss, 
venous insufficiency with history of 
cellulitis and probable superficial 
phlebitis of the left lower extremity and 
venous insufficiency of the right lower 
extremity.  All indicated tests or 
studies deemed necessary should be done.  
The claims file and treatment records 
must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examination(s), and 
their reports should so indicate.  The 
examiner(s) should perform any tests or 
studies deemed necessary for an accurate 
assessment, including X-ray examination 
and range of motion studies expressed in 
degrees.  

In particular, an internist or general 
surgeon should perform the orthopedic 
examination of the venous insufficiency 
of the veteran's lower extremities.  If 
range of motion studies demonstrate any 
limitation of motion, the examiner should 
discuss whether the limitation may be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The examiner 
should specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, if possible measured in degrees 
of limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  
The examiner should also determine 
whether the veteran's venous 
insufficiency of the lower extremities 
exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  

If cellulitis and/or phlebitis is found 
the orthopedic examiner should comment on 
whether there is: (1) massive board-like 
edema with constant pain at rest or 
massive board-like swelling, with severe 
and constant pain at rest;  (2) 
persistent edema or subcutaneous 
induration, stasis pigmentation or 
eczema, and persistent ulceration, or 
persistent swelling, subsiding only very 
slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, 
eczema or ulceration; (3) persistent 
edema and stasis pigmentation or eczema, 
with or without intermittent ulcerations; 
(4) persistent edema, incompletely 
relieved by elevation of extremity, with 
or without beginning stasis pigmentation 
or eczema; or persistent swelling of leg 
or thigh, increased on standing or 
walking 1 or 2 hours, readily relieved by 
recumbency, moderate discoloration, 
pigmentation and cyanosis; or (5) 
intermittent edema of extremity or aching 
and fatigue in leg after prolonged 
standing or walking, with symptoms 
relieved by elevation of extremity or 
compression hosiery, or persistent 
moderate swelling of leg not markedly 
increased on standing or walking.  With 
regard to cellulitis, the examiner should 
give the extent of the pitting and/or 
edema in square inches or square 
centimeters and in terms of the 
percentage of the entire body or the 
percentage of exposed areas affected, and 
indicate whether the veteran's cellulitis 
has required (1) constant or near-
constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required during 
the past 12-month period, (2) systemic 
therapy such as corticosteroids or other 
immuno-suppressive drugs required for a 
total duration of six weeks or more, but 
not constantly, during the past 12-month 
period, or (3) intermittent systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a 
total duration of less than six weeks 
during the past 12-month period.  The 
examiner should also indicate whether the 
veteran's cellulitis is manifested by (1) 
ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or is exceptionally 
repugnant, (2) with exudation or itching 
constant, extensive lesions, or marked 
disfigurement, (3) with exfoliation, 
exudation or itching, if involving an 
exposed surface or extensive area, or (4) 
with slight, if any exfoliation, 
exudation or itching, if on a nonexposed 
surface or small area.  The examiner 
should give detailed clinical findings of 
the symptomatology attributable to the 
veteran's service-connected venous 
insufficiency of the lower extremities.

Finally, the each examiner should offer 
an opinion as to whether the veteran's 
hearing loss and venous disabilities 
together, or alone, preclude an average 
person from gainful employment.  The 
examiners should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.

3.  The RO must review the entire file 
and ensure for the TDIU issue on appeal 
compliance with the duty to assist, 
documentation and notification 
requirements set forth in the VCAA, 
specifically including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant, as set forth in 
the VCAA.

4.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2002); see also Stegall v. West, 11 
Vet. App. 206 (1998).

5.  After completion of the above, the RO 
should readjudicate the appellant's TDIU 
claim, including any additional evidence 
obtained on remand.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2002).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




